Order entered December 5, 2013




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-13-01465-CV

                                 BARON ABLON, Appellant

                                             V.

                             BARI ABLON CAMPBELL, Appellee

                            On Appeal from the Probate Court No. 1
                                     Dallas County, Texas
                              Trial Court Cause No. PR-11-271-1

                                          ORDER
       We GRANT appellee’s December 2, 2013 Objection to Court’s Order of Mediation to

the extent it requests withdrawal of the Court’s mediation order. We VACATE our November

20, 2013 mediation order.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE